                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY,

       Plaintiff,

v.                                                              CV No. 19-1020 GBW/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ.

       Defendants.

                             INITIAL SCHEDULING ORDER

       This case is assigned to me for scheduling, case management, discovery, and all

other non-dispositive motions. Counsel are required to comply with the Local Civil Rules

of the United States District Court for the District of New Mexico, as well as the Federal

Rules of Civil Procedure. Civility, professionalism, and cooperation are required of

counsel throughout this litigation.

       Counsel and any pro se parties will “meet and confer” no later than January 28,

2020, to discuss: (1) the nature and bases of their claims and defenses; (2) the

possibility of a prompt resolution or settlement; (3) making or arranging for complete

initial disclosures as required by Rule 26(a)(1); (4) preserving discoverable information;

and (5) the formulation of a provisional discovery plan. Fed. R. Civ. P. 26(a)(1), (f). In

formulating a provisional discovery plan, counsel and pro se parties should meaningfully

discuss: (i) the subjects on which discovery may be needed, when discovery should be

completed, and whether discovery should be conducted in phases or limited to

particular issues; (ii) any issues about the disclosure, discovery, or preservation of
electronically stored information, including the form(s) in which it should be produced;

(iii) any issues about claims of privilege or confidentiality of materials, including

exploring whether the parties can agree on a procedure to assert these claims and

whether they will ask the Court to include any agreement in an order; (iv) whether any

changes should be sought to the limitations on discovery imposed by the Federal Rules

of Civil Procedure or the Local Civil Rules; and (v) the facts and the law governing the

case to which the parties are willing to stipulate.

       Pursuant to Rule 26(d)(2), the parties may deliver discovery requests under Rule

34 prior to the “meet and confer” date, however those requests are not considered to

have been served until the first “meet and confer” session.

       Initial disclosures under Rule 26(a)(1) must be made within fourteen (14) days of

the meet and confer session, unless a different time is set by stipulation or court order.

The parties are advised to strictly follow the letter and spirit of Rule 26(a)(1) in preparing

their initial disclosures. Fed. R. Civ. P. 26(a)(1). Initial disclosures are intended to

accelerate the exchange of core information about the case and eliminate the need for

formal discovery at the early stages of litigation. See 1993 Advisory Committee Notes to

Fed. R. Civ. P. 26(a)(1). The parties must seek to meet these objectives in making their

initial disclosures, and should be prepared to explain how they have fully complied with

their obligations under Rule 26(a)(1) at the Rule 16 Scheduling Conference.

       The parties will cooperate in preparing a Joint Status Report and Provisional

Discovery Plan (“JSR”) which follows the sample JSR form available on the United

States District Court for the District of New Mexico’s website. All attorneys must show

their complete mailing address and telephone number(s) under the “Appearances”



                                               2
section of the JSR. Do not indicate witnesses’ addresses as “in care of” an attorney’s

office. The city or town of residence of each witness must be included so that the trial

judge can consider that information in determining the trial location. The parties are to

fill in the blanks for proposed dates, bearing in mind that the time allowed for discovery

is generally 120 to 180 days from the date of the Rule 16 Initial Scheduling Conference.

The Court will determine actual case management deadlines after considering the

parties’ requests. Plaintiff, or Defendant in removed cases, is responsible for

electronically filing the JSR by February 4, 2020.

          Parties may not modify case management deadlines on their own. Good cause

must be shown and the Court’s written approval obtained for any modification of the

case management deadlines that the Court establishes at the scheduling conference.

          A Rule 16 Scheduling Conference will be conducted by telephone on Tuesday,

February 11, 2020, at 3:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings. Upon agreement, the parties may request that the Rule

16 Scheduling Conference be held in person.

          At the conference, counsel and any pro se parties must be prepared to discuss

all claims and defenses, initial disclosures, discovery requests and scheduling, issues

relating to the disclosure, discovery, or preservation of electronically-stored information,

the timing of expert disclosures and reports under Rule 26(a)(2), and the use of

scientific evidence and whether it is anticipated that a Daubert1 hearing will be needed.

We will also discuss settlement prospects and alternative dispute resolution



1
    Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                    3
possibilities. Lead counsel and parties appearing pro se must participate unless

excused by the Court. Parties represented by counsel need not attend.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           4
